Title: To Thomas Jefferson from Andrew Ellicott, 18 August 1806
From: Ellicott, Andrew
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Lancaster August 18th. 1806.
                        
                        I have accompanied this with a copy of my observations on the eclipse of the sun on the 16th. of June last,
                            as communicated to my correspondent, one of the Secretaries of the National Institute, and member of the Legion of honour.
                            To which I have added, a copy of a letter to Mr. Patterson, being a supplement to a preceeding letter to the Philosophical
                            Society:—the supplement contains the observations of Mr. Dunbar as made on the same eclipse near Natchez, with the result
                            as made out by myself.—
                        If this eclipse was observed at Williamsburgh by Mr. Madison, I shall be gratified in obtaining his
                            observations, in order to ascertain as nearly as possible, the difference between the meridians of the several places where
                            the eclipse was observed by persons provided with proper instruments.—
                        I have lately received some very valuable, and interesting works from the National Institute; particularly
                            the new improved lunar, and solar tables,—accompanied by a splendid, and truly elegant dedication to Bonaparte.—
                        I should have written to you more frequently, but have been deterred, from a consciousness of your time being
                            more valuably employed, than in attending to any thing in my power to communicate.
                  With the greatest respect and esteem,
                            yours sincerely
                        
                            Andw. Ellicott.
                        
                    